Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Swope (US 2006/0033661) in view of Peterson, III (US 2002/0084990).

As to claim 1, Swope (Figs. 1, 2, 7-9) teaches a large-area boresighting system, comprising: 
at least one transmitter (Antenna) fixed to a reference frame (Fixed to 102) and configured to transmit at least one directional signal (106) via a transmitter (Tx) antenna (Antenna shown in Fig. 1); and 
at least one head-worn boresighting system (120) worn on a head of a user, the boresighting system comprising: 
1) at least one receiver pair including a first receiver (702 on the left side of the helmet and 110) and a second receiver (704 on the right side of the helmet and 110) worn respectively on a first side (Left side) and an opposing side (Right side) of the head, the first receiver configured to receive the directional signal via a first-side receiver (Rx) antenna (702), and generate at least one signal based on the directional signal (E.g. output of 712),
and the second receiver configured to receive the directional signal via an opposing-side Rx antenna (704) and generate at least one signal based on the directional signal (E.g. output of 714); and 
2) at least one boresight processor (718) communicatively coupled to the first receiver and to the second receiver (Fig. 7), the boresight processor configured to generate at least one boresight signal (E.g. angle off boresight) based on the first and second signals associated with the directional signal [0024], the boresight signal corresponding to an orientation of the head relative to the Tx antenna (The HUD provides the location of the transmitter) [0024].


On the other hand, Peterson, III teaches generating wireless signals instead of relying on wired connections within circuitry mounted to a user [0025]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the wireless signals of Peterson, III, with the HMD of Swope because the combination would lessen the hardwire interconnections required within the HMD through the use of wireless connectivity within the HMD. 

As to claim 2, Swope teaches wherein: the at least one transmitter is fixed to a mobile platform (E.g. radio 102); and the reference frame corresponds to the mobile platform [0024].

As to claim 3, Swope teaches wherein: the at least one transmitter is fixed either to or within a structure (Fixed within 102); and the reference frame is an earth frame (102 can be placed in a fixed area).

As to claim 4, Swope teaches wherein the at least one receiver pair includes: 
a first receiver pair (Multiple antennas can be utilized) [0021] corresponding to a first rotational axis of the head (E.g. angle off boresight shown in Fig. 2); and 
at least one second receiver pair (Multiple antennas can be utilized) [0021] corresponding to a second rotational axis of the head (Elevation difference) [0021].

Claim(s) 5, 6, 10-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Swope (US 2006/0033661) in view of Peterson, III (US 2002/0084990) in view of Koenck (US 10,067,560).

As to claim 12, Swope (Figs. 1, 2, 7-9) teaches a head-worn tracker, comprising: 
at least one receiver pair including a first receiver (702 on the left side of the helmet and 110) and a second receiver (704 on the right side of the helmet and 110) worn respectively on a first side (Left side) and an opposing side (Right side) of the head of a user, the first receiver configured to receive a directional signal via a first-side receiver (Rx) antenna (702), and generate at least one signal based on the directional signal (E.g. output of 712),
and the second receiver configured to receive the directional signal via an opposing-side Rx antenna (704) and generate at least one signal based on the directional signal (E.g. output of 714).

However, Swope and Peterson, III do not teach an inertial measurement unit. 
On the other hand, Koenck (Figs. 4, 5) teaches at least one inertial measurement unit (408) configured to generate estimated pose data (Position and orientation of the head) relative to a reference frame, the pose data including at least one of a relative position of the head and a relative orientation of the head [Col. 6, Lines 39-65].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the inertial measurement unit of Koenck with the 

As to claim 5, Swope and Peterson, III teach the limitations of claim 1 above.
However, Swope and Peterson, III do not teach an inertial measurement unit. 
On the other hand, Koenck (Figs. 4, 5) teaches a head tracker (400) worn on the head and communicatively coupled to the boresight processor (406), the head tracker comprising: 
at least one inertial measurement unit (408) configured to generate estimated pose data (Position and orientation of the head), the pose data including at least one of a relative position of the head and a relative orientation of the head [Col. 6, Lines 39-65]; and 
at least one tracker processor (406) in communication with the boresight processor (406 – both are internal to the same labeled Processor), the tracker processor configured to: 
receive the at least one boresight signal (Signal 422 from the remote transceiver 440); and 
generate an estimated head pose (Position and orientation of the head) relative to the reference frame (Relative to 440) by updating the estimated pose data based on the received boresight signal [Col. 6, Lines 39-65].

As to claim 6, Swope and Peterson, III teach the limitations of claim 1 above.

On the other hand, Koenck (Figs. 4, 5) teaches wherein the at least one tracker processor is configured to calibrate the head tracker based on the boresight signal (Based on the received signal, the drift characteristics of the IMU 408 are corrected) [Col. 6, Lines 39-65].

As to claim 10, Swope and Peterson, III teach the limitations of claim 1 above.
However, Swope and Peterson, III do not teach adjusting the gain of the antenna. 
On the other hand, Koenck (Figs. 4, 5) teaches wherein the at least one transmitter includes at least one control processor (140) configured to control at least one gain level of the directional signal (Controls the time and phase relationships of each signal transmitted by the ESA) [Col. 4, Lines 18-45].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the gain adjustment of Koenck with the HMD of Swope, as modified by Peterson, III, because the combination would provide more specific control over the antenna output, allowing for more accurate position detection.

As to claim 11, Swope and Peterson, III teach the limitations of claim 1 above.
However, Swope and Peterson, III do not teach adjusting the range of the antenna. 

the control processor is configured to restrict a range of the at least one transmitter within the mobile platform or the structure (E.g. controlling the horizontal range of the antenna based on a desired direction) [Col. 4, Lines 18-45].

As to claim 13, Swope teaches wherein: 
the at least one receiver pair is configured to receive at least a first directional signal originating from a first transmitter (E.g. from a first target) and at least one second directional signal originating from a second transmitter (E.g. from a second target subsequent to detection and location of the first target); and 
the estimated head pose includes at least one of a first position of the head relative to the first transmitter and at least one second position of the head relative to the second transmitter (Both relative poses can be detected in sequence based on separate transmitters, as the system of Swope can repeatedly perform the same function) [0018-0019].

As to claim 14, Swope teaches wherein the at least one receiver pair includes: 
a first receiver pair (Multiple antennas can be utilized) [0021] corresponding to a first rotational axis of the head (E.g. angle off boresight shown in Fig. 2); and 
at least one second receiver pair (Multiple antennas can be utilized) [0021] corresponding to a second rotational axis of the head (Elevation difference) [0021].

Claim(s) 7, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Swope (US 2006/0033661) in view of Peterson, III (US 2002/0084990) in view of Koenck (US 10,067,560) in view of Balachandreswaran (US 2016/0210785).

As to claims 7, 15, Swope, Peterson, III and Koenck teach the limitations of claim 5 above.
However, Swope, Peterson, III and Koenck do not teach an imaging system on the HMD. 
On the other hand, Balachandreswaran (Figs. 1-4) teaches a display system (12) worn on the head, the display system comprising:  13Docket No. 120480US01PATENT 
at least one image sensor (123, 127) configured to capture one or more images [0026]; 
at least one display surface (121) configured to display the captured images to the user; and 
at least one display processor (130) communicatively coupled to the head tracker, the display processor configured to: 
generate symbology (E.g. 330) based on one or more of the captured images and the estimated head pose (Based on the view direction of the user); 
superimpose the generated symbology over the displayed captured images (As shown in Fig. 3) [0032]; and 
adjust one or more of the captured images and the generated symbology based on at least one of the boresight signal and the estimated head pose [0041].
.

Claim(s) 8, 9, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Swope (US 2006/0033661) in view of Peterson, III (US 2002/0084990) in view of Koenck (US 10,067,560) in view of Balachandreswaran (US 2016/0210785) in view of Tokubo (US 2017/0045941).

As to claim 8, Swope, Peterson, III, Koenck and Balachandreswaran teach the limitations of claim 7 above.
However, Swope, Peterson, III, Koenck and Balachandreswaran do not teach encoding wireless signals. 
On the other hand, Tokubo (Figs. 1, 11) teaches wherein: wireless signals (E.g. beamforming signal) include encoded information [0144]; 
the boresight processor (E.g. 1132, 1134) is configured to 1) decode the encoded information [0147].
That is, although Tokubo does not teach encoding the specific signals taught by Swope, Peterson, III, Koenck and Balachandreswaran, Tokubo does teach encoding and decoding wireless signals in an HMD environment and the process of encoding is very well known in the art.


As to claims 9, 16, Swope, Peterson, III, Koenck, Balachandreswaran and Tokubo teach encoding and decoding wireless signals as rejected above for claim 8.
 Swope also teaches determining a relative position [0021].

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691